Citation Nr: 1504150	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  05-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, including as secondary to asbestos and herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran had active service from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for a respiratory condition.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge (AVLJ) at a January 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

This claim was then remanded by the Board in May 2011, and later denied in a December 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in August 2013, issued an order granting a Joint Motion for Remand (JMR), vacating the December 2012 Board decision and remanding the claim for additional consideration.  The Board then remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development consistent with the terms of the JMR.  The matter now returns to the Board for further review.

A portion of the Veteran's records are contained in Virtual VA and the Veterans Benefits Management System (VBMS).  Any future review of this appellant's file should take into consideration the existence of this electronic record. 


FINDING OF FACT

Diagnosed respiratory disorders, including asthma and COPD, are not etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a June 2006 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Notably, VA made a formal finding that treatment records from the VA medical center in Dallas, Texas, for the period from January 1, 2002, through June 9, 2003, were not available for review.  See April 2008 VA Memorandum.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  This includes a May 2014 opinion addressing granulomatous disease as specified by the JMR.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

In this case, the Veteran has a diagnosis of chronic obstructive pulmonary disease (COPD).  Therefore, element (1) has been satisfied.  Notably, the record also reflects a finding of granulomatous disease.  A June 2014 VA examiner reviewed a December 2013 CT scan of the chest, and noted evidence of healed granulomatous disease.  He stated that this was not an active disease process and created no disability of any kind.  Rather, these calcified nodules reflected a prior granulomatous process, likely histoplasma infection, which had healed.  The Board also notes a February 2006 chest CT which noted "old" granulomatous disease.  When viewed with the June 2014 opinion, the Board infers that that active granulomatous disease was not present in February 2006.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Therefore, granulomatous disease has not been present during the appeal period and is not a "current" disability upon which service-connected benefits can be awarded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992) (in the absence of proof of a present disability, there can be no valid claim).

With respect to element (2), service treatment records are negative for any complaints, treatment, or diagnoses of a respiratory condition, and no relevant abnormalities were recorded during an August 1966 separation examination.  The Veteran has not asserted that he experienced a respiratory condition during service.  Rather, he contends that his current respiratory disorder is the result of exposure to asbestos during his service aboard ship in the Navy as an electrician's mate.  In the alternative he contends that the disorder is either the result of exposure to herbicides or other toxic chemicals while serving in Vietnam.  As noted in the December 2012 decision, exposure to both asbestos and herbicides in service has already been conceded.  Therefore, based on this exposure, element (2) has been met.

Unfortunately, element (3), a nexus between the in-service exposure and the current disability, has not been met.  First, the Board notes that certain diseases are presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, COPD is not among those conditions listed as presumptive, and such a presumption based on exposure to herbicides is not warranted for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  

Nevertheless, service connection may be established for COPD based on herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Similarly, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00.

The Veteran was afforded a VA examination in July 2011.  According to the report, the Veteran had a positive tuberculosis test, for which he was treated for six months.  He also had a history of tobacco use and reported a diagnosis of and treatment for COPD.  The examiner reviewed an October 2010 x-ray, which was normal.  The diagnosis was COPD, but the VA examiner concluded that he could not determine if the Veteran's COPD was related to his asbestos exposure without resorting to speculation.

A May 2012 addendum to the VA examination report, following a review of the claims file by the examiner, noted that there was no evidence of a respiratory disability in service.  The VA examiner further noted a review of the medical literature indicates that the leading cause of COPD is smoking, not asbestos, and concluded that the Veteran's COPD not likely to be related to the Veteran's military service, including any presumed asbestos exposure.  According to the medical literature, asbestos exposure can aggravate existing COPD, but cannot cause COPD.  The VA examiner, in June 2012, further indicated that COPD is not related to Agent Orange exposure, as a review of the medical literature has found no link between them.

There is no competent medical opinion to refute these conclusions or otherwise establish a link between the Veteran's current respiratory condition and asbestos or herbicide exposure in service.  The Veteran, and his wife who offered testimony, have not demonstrated any specialized knowledge or expertise to indicate they are capable of rendering competent medical opinions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of COPD and its relationship to asbestos and herbicides falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, to the extent that these individuals have asserted such a relationship, it is not competent medical evidence.

For these reasons, element (3) of service connection has not been met, and therefore service connection for a respiratory condition is not warranted.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

ORDER

Service connection for a respiratory disability is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


